Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendant Leon Martin for summary judgment dismissing the complaints against him. Although Martin met his initial burden on the motion, plaintiffs raised questions of fact regarding Martin’s active participation in or potential knowledge of the alleged diversion of trust funds (see, Schwadron v Freund, 69 Misc 2d 342; cf., Fleck v Perla, 40 AD2d 1069; see generally, Canron Corp. v City of New York, 89 NY2d 147). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.